DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 30 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/28/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Since claims 5-9 which were previously withdrawn, depend on generic claim 1, claims 5-9 are hereby rejoined.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brick Powers on 08/13/2021.

Please amend the claims accordingly:
Rejoin claims 5-9

11-28	(Canceled).

29.	(Currently amended) The cushion of claim 1, wherein the at least one reinforced corner is reinforced by having an area of predetermined size that comprises a mass of unperforated elastomeric material.

30.	(New) A method of forming a cushion, the method comprising:
forming a cushioning element comprising an elastomeric material comprising an elastomeric polymer and a plasticizer, the elastomeric material defining a plurality of intersecting buckling walls that define a plurality of voids in an expanded form, including forming at least one corner of the cushioning element to comprise a stiffening feature extending through an entire height of the at least one corner and comprising at least one of:
a characteristic of at least one buckling wall of the plurality of intersecting buckling walls of the at least one corner; and
an element disposed in at least one void of the plurality of voids of the at least one corner.

31.	(New) The method of claim 30, wherein forming the at least one corner of the cushioning element comprises forming the at least one corner to comprise a stiffening features 

32.	(New) The method of claim 30, wherein forming the at least one corner of the cushioning element comprises at least partially filling at least one void of the at least one corner with the elastomeric material.

33.	(New) The method of claim 30, wherein forming the at least one corner of the cushioning element comprises inserting a reinforcing element separate from the cushioning element into at least one void of the at least one corner.

34.	(New) The method of claim 33, wherein inserting the reinforcing element comprises positioning a reinforcing element with a plurality of protrusions into the at least one void.

35.	(New) The method of claim 34, wherein inserting the reinforcing element comprises positioning the protrusions to be flush with an upper surface of the cushioning element.

36.	(New) The method of claim 33, further comprising:
applying a top layer to the cushioning element after inserting the reinforcing element.

37.	(New) The method of claim 30, wherein forming the at least one corner of the cushioning element comprises forming the reinforcing element from a second elastomeric material having a greater stiffness than the elastomeric material of the cushioning element.

38.	(New) The method of claim 30, further comprising:
assembling a top cushioning surface over a top surface of the cushioning element; and
assembling a bottom base surface beneath a bottom surface of the cushioning element.


Reasons for Allowance
A thorough search for prior art fails to disclose any reference or any references, which taken alone or in combination, teach or suggest, the specific combination of limitations as set forth in claims 1 and 30. More specifically, the closest prior art references are U.S. Publication No. 20130043628 issued to Pearce, U.S. Publication No. 20100227091 issued to Pearce, and WIPO Publication No. 8102387 issued to Kennaway.
The combination of structure present in claims 1 and 30 were not found in the prior art of record. Pearce (2013) discloses the majority of claim 1 minus “a stiffening feature” and “extending through an entire height of the at least one reinforced corner of the intersecting buckling walls.” However, the limitation “extending through an entire height of the at least one reinforced corner of the intersecting buckling walls would go against the teaching of Pearce (2013) see [0042] “The buckling walls 104 are shorter than the buckling walls 102. The buckling walls 104 may have a height H2 from about 10% to about 90% of the height H1 of the buckling walls 102.” In addition [0039] says “. Because the buckling walls 102, 104, 106 have different heights, they buckle under different loads, as explained in more detail below.” Since Pearce (2013) expresses the need to have different heights so that the buckling walls can buckle under different loads, to modify the ref. to have the buckling walls extend through the entire height would not have been obvious for one having ordinary skill in the art. In addition no such stiffening feature that reinforces a corner is disclosed.
Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claims 1 and 30 may be forth or maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/30/2021